               Case 7:20-cv-01332-PMH Document 16 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
DANA STEPHENSON,

                                             Plaintiff,                Case No.: 7:20-cv-01332 (NSR)

                             -against-                                 NOTICE OF APPEARANCE

EXCLUSIVE MOTOR-SPORTS LLC, EXCLUSIVE
MOTOR SPORTS & COLLISION CENTER LLC,
EXCLUSIVE MOTOR CARS LLC, and
BETHPAGE FEDERAL CREDIT UNION,

                                             Defendants.
-------------------------------------------------------------------X


             PLEASE TAKE NOTICE that the undersigned attorney hereby appears as counsel for

Defendant, Bethpage Federal Credit Union, in connection with the above-entitled action. Please

forward all future correspondence and litigation documents to the attention of the undersigned.

             I certify that I am admitted to practice in this court.

Dated:           Uniondale, New York
                 April 27, 2020
                                                     Yours, etc.,
                                                     RIVKIN RADLER LLP
                                                     Attorneys for Defendant
                                                     BETHPAGE FEDERAL CREDIT UNION

                                             By:             Evan H. Krinick
                                                     Evan H. Krinick (EK2471)
                                                     926 RXR Plaza
                                                     Uniondale, NY 11556-0926
                                                     (516) 357-3000
                                                     Evan.Krinick@rivkin.com




4815978 v1
